DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 7, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee et al (Patent 9391588, further referred to as Bhattacharjee).
As to claim 1, Bhattacharjee teaches a piezoelectric structure (fig 1), comprising:
a single crystal (12) having piezoelectric coefficients d37 and d32 of opposite magnitude, such that when an alternating electric field is applied in the Z direction (column 4 lines 30-63, column 5 lines 1-10, column 8 lines 57-65) , the piezoelectric structure expands in one of the X and Y directions and contracts in the other of the X and Y direction, with substantially zero displacement in the Z-direction (column 6 lines 60-35);
a first electrode coupled to the single crystal (14); and
a second electrode (16) coupled to the single crystal, wherein the alternating electric field is input to the single crystal through the first and second electrodes (column 6 lines 60-35).
As to claim 7, Bhattacharjee teaches one or more anchors (20 and 24) disposed 1) centr-axially coupled to one of the first or second electrode(column 5 lines 1-35)s; 11) radially about the perimeter; or iii) a combination of 1) and ii).

As to claim 11, Bhattacharjee teaches a piezoelectric structure (fig 1), comprising:
A substrate (28);
a single crystal (12) having piezoelectric coefficients d37 and d32 of opposite magnitude, such that when an alternating electric field is applied in the Z direction (column 4 lines 30-63, column 5 lines 1-10, column 8 lines 57-65) , the piezoelectric structure expands in one of the X and Y directions and contracts in the other of the X and Y direction, with substantially zero displacement in the Z-direction (column 6 lines 60-35);
a first electrode coupled to the single crystal (14); and
a second electrode (16) coupled to the single crystal, wherein the alternating electric field is input to the single crystal through the first and second electrodes (column 6 lines 60-35).
As to claim 18, Bhattacharjee teaches one or more anchors (20 and 24) disposed 1) centr-axially coupled to one of the first or second electrode(column 5 lines 1-35)s; 11) radially about the perimeter; or iii) a combination of 1) and ii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee in view of Hana Ursic (Research paper “Pb(Mg1/3Nb2/3)O3–PbTiO3 (PMN-PT) Material for Actuator Applications”, published March 22, 2011).
As to claim 2, Bhattacharjee teaches a piezoelectric structure (fig 1), comprising:
a single crystal (12) having piezoelectric coefficients d37 and d32 of opposite magnitude, such that when an alternating electric field is applied in the Z direction (column 4 lines 30-63, column 5 lines 1-10, column 8 lines 57-65) , the piezoelectric structure expands in one of the X and Y directions and contracts in the other of the X and Y direction, with substantially zero displacement in the Z-direction (column 6 lines 60-35);
a first electrode coupled to the single crystal (14); and
a second electrode (16) coupled to the single crystal, wherein the alternating electric field is input to the single crystal through the first and second electrodes (column 6 lines 60-35).
Bhattacharjee does not teach the piezoelectric crystal being made of a specific material.
Hana Ursic teaches using Pb(Mg1/3Nb2/3)O3–PbTiO3 (PMN-PT) as a ceramic for crystal resonator (page 2 paragraphs 2 and 3).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the resonator structure taught in Bhattacharjee with the material used in Hana Ursic in order to improve crystal resonator accuracy and response.
As to claim 3, It would been obvious to a person of ordinary skill in the art to have a miller indices of 011 as it would be mere matter of design choice to choosing a user desired orientation of the crystal substrate of Bhattacharjee (column 5 lines 45-55).
As to claim 12, Hana Ursic teaches using Pb(Mg1/3Nb2/3)O3–PbTiO3 (PMN-PT) as a ceramic for crystal resonator (page 2 paragraphs 2 and 3).  
As to claim 13, It would been obvious to a person of ordinary skill in the art to have a miller indices of 011 as it would be mere matter of design choice to choosing a user desired orientation of the crystal substrate of Bhattacharjee (column 5 lines 45-55).

Allowable Subject Matter
Claims 4-6, 8-10, 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the cited prior art teach or suggest the d31 and d32 parameters recited in claims 4-6, 8-10, 14-17, 19, and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849